Citation Nr: 1207223	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a left knee injury with traumatic arthritis (left knee disability).


REPRESENTATION

Appellant represented by:	Allen Gumpenburger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1972 to August 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2007, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an August 2008 decision, the Board denied the Veteran's claim for increased ratings for status post right knee arthroscopy, low back strain with degenerative changes, and degenerative arthritis of the left ankle.  At that time, the Board remanded the Veteran's claim for an increased rating for his service-connected left knee disability to the RO for further evidentiary development.	

In an October 2010 signed statement, the Veteran raised claims of service connection for a right ankle disorder and increased ratings for degenerative arthritis of the left ankle and low back strain with degenerative arthritis.  These matters have not been developed for appellate review and are referred to the RO for appropriate action.  

The Board notes that, in December 2011, after the last adjudication of this matter by the VA RO, the Veteran submitted a copy of a June 1973 physical profile record.  Although no waiver was submitted in conjunction with the evidence, it is duplicative of other evidence in the claims file and the claim need not be remanded for RO consideration.  Contentions by the Veteran in December 2011 include a claim of error in an August 2008 Board decision.  However, the Veteran does not identify the issue(s) decided erroneously or what error, if not made, would have resulted in a different outcome and his allegations do not rise to the level of a claim of clear and unmistakable error.  See 38 C.F.R. § 20.1404 (2011).  Thus, the Board will proceed with a decision on the merits.  


FINDINGS OF FACT

1.  Residuals of the left knee injury are not manifested by more than severe instability or subluxation.  

2.  The Veteran exhibits painful motion with deformity of the left knee, though extension is to 0 degrees and flexion is to 100 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 percent for residuals of left knee injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  Resolving all doubt in the Veteran's favor, the schedular criteria for a separate 10 percent evaluation, but no more, for arthritis of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In May 2004 and October 2008 letters, the agency of AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2006 supplemental statement of the case, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, this Veterans Law Judge outlined the issues 
on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his agent has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA and non-VA medical records have been obtained, to the extent available.

In August 2004, February 2005, April 2006, November 2009, and February 2011, the Veteran was afforded VA orthopedic examinations in conjunction with his claim for an increased rating for his knee disability, and the examination reports are of record.

The Board's duties to assist and notify have been met.

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that the current manifestations of his service-connected left knee disability are more severe than is represented by the assigned 30 percent rating.  In written statements, and during his October 2007 Board hearing, the Veteran said he was scheduled for pre-operative procedures in November 2007 and expected to undergo a total left knee replacement (see Board hearing transcript at page 6).  He testified that he had worked as a substitute teacher, but had not worked since January 2005, and was unable to move around in schools with stairs (Id. at 3).  He had a knee brace to stabilize his knee issued by VA, but did not wear it to the hearing because of the distance he drove to the hearing facility and knee swelling (Id. at 5-6).  

The present appeal involves the Veteran's claim that the severity of his service-connected left knee disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection for left knee disability.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups 

Given the disability evaluation assigned the Veteran's knee disability, potentially applicable Diagnostic Codes provide ratings as follows.

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order and a 30 percent rating is warranted for limitation to 15 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  A 30 percent rating is warranted for limitation to 20 degrees, a 40 percent rating warranted for limitation to 30 degrees, and a 50 percent rating warranted for limitation to 45 degrees. 

Under DC 5256, knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating, and in flexion between 20 and 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5256 (2011).  
Under DC 5262, a 40 percent rating is warranted for non union of the tibia and fibula, with loose motion that requires a brace.  38 C.F.R. § 4.71a, DC 5262 (2011).

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

By way of history, the record reveals that, in a February 1975 rating decision, the RO granted service connection for recurrent left knee injury and traumatic arthritis, and awarded a 20 percent disability rating under DC 5257.  In a July 1978 rating decision, the RO granted a 30 percent rating for the Veteran's left knee disability.  The record shows he was subsequently awarded periodic temporary total compensation benefits during convalescence from varied knee procedures.  

In May 2004, the RO received the Veteran's current claim for an increased rating for his left knee disability.

VA and non-VA medical records, dated from May 2003 to February 2011, reflect the Veteran's complaints of left knee pain, weakness, and swelling.

A June 2003 VA examination report indicates that the Veteran walked with a normal gait.

According to a November 2003 VA examination report, x-ray reports of the Veteran's left knee showed severe degenerative arthritis.  Objectively, he walked with a cane and obvious limp and favored his right knee.  The left knee revealed a 14 centimeter (cm.) scar medially with a Y approximately 10 cm. to each side over the patella 12 cm scar on the medial section over the joint from his surgery in the 1970s.  There was no effusion into the joint and the patella was freely mobile.  There appeared to be no instability of the medial collateral ligaments and range of motion of the left knee was from 0 to 120 degrees that the Veteran said was painful and with easy fatigability with flexion and passive and active motion.  There was some popping noise after multiple flexions and extensions.  Diagnoses included moderate osteoarthritis, advanced, in the left knee.

In August 2004, the Veteran underwent VA examination.  According to the examination report, x-rays that he showed he progressed from mild to moderate to severe degenerative arthritis in his left knee.  He complained of pain and that his knee collapsed three or four times a week and locked up once or twice a week.  He said he was unable to work since 2001.  

Objectively, the Veteran used a cane, wore bilateral knee braces, and limped on his right leg.  Range of motion of his left knee was from 0 to 140 degrees with no evidence of effusion or medial or lateral ligament instability.  Ligaments seemed stable and there was no instability of the knee joints.  The Veteran said he was unable to do a deep knee bend and had a popping noise in the left knee (when he apparently did so).  There was a large incision of the left knee that dated back to his first surgery in the 1970s.  He had a 14 cm scar medially with a Y-shaped approximately 10 cm to each side over the patella and a 12 inch scar on the medial side of the joint that were all well-healed.  The patella was freely mobile without fluids or tenderness.  Results of x-rays of the knees taken at the time revealed advanced osteoarthritis of the joints.  Diagnoses included significant findings of degenerative arthritis in both knees with post operative surgical reconstruction of the left knee.

A September 2004 VA outpatient record indicates that the Veteran had full range of motion in his lower extremities with palpable crepitus in his knees but no effusion.  When seen in March 2005, his gait was steady and he used a cane to ambulate.  He had full range of motion of his lower extremities with no edema, palpable crepitus, or effusions.  Bilateral knee pain was noted.

According to an October 2004 VA outpatient Orthopedic Clinic record prepared by a physician assistant, the Veteran was well-known to the orthopedic service.  It was noted that he had severe degenerative, traumatic, osteoarthritis with impaired range of motion that "cannot possibly be normal".  His knee could only flex to 115 degrees.  The Veteran had chronic intermittent effusion and was a candidate for a total knee arthroplasty by x-ray alone, but was under 60 years old with a high likelihood of revision surgery.  He was advised to wait to a more appropriate age and his activity level slowed down.

The Veteran underwent VA examination in February 2005.  According to the examination report, he complained of worsened left knee swelling.  His prior treatment included bracing and steroid injections that left his knees "spongy".  The Veteran reported left knee symtoms that included giving way, instability, pain, stiffness, weakness, effusion, swelling, and locking episodes several times a week, with no episodes of dislocation or subluxation.  He said he was limited in moving around or walking and stayed home with his mother.  

Objectively, the Veteran walked with an antalgic gait and there was evidence of abnormal weight bearing by callus formation and abnormal shoe wear pattern.  Range of motion of the left knee was extension to 0 degrees with pain but no additional limited motion on repetitive use.  Passive flexion was to 100 degrees, with pain at 90 degrees and range of motion against strong resistance was from 0 to 70 degrees with pain at 60 degrees and additional limited motion on repetitive use.   The examiner said that the Veteran's left knee injury had mild effects on his ability to exercise and participate in recreational activities and had no other effects on his daily activities.

A July 2005 VA radiology report of x-rays of the Veteran's left knee revealed stable advanced osteoarthritic changes of the left medial compartment and left patellofemoral joint.

Private medical records, dated in September 2005, show that the Veteran was seen for polyarticular arthritis and noted to have multiple left knee procedures and injections.  It was also noted that "[s]everal years ago" a VA clinic physician assessed him with limited work status due to advanced degenerative joint disease in both knees, as well as his foot and ankle and lumbar spine.  According to the record, that physician concluded that the Veteran met the criteria for Social Security Administration (SSA) disability and that he was unemployable.  The Veteran reported worsening symtoms.  Objectively, examination of the Veteran's left knee revealed multiple anterior scars secondary to previous surgery that were well-healed.  He was tender in the medial and lateral joint lines.  He had full extension but his flexion was limited to approximately 95 degrees and his ligaments were intact.

In April 2006, the Veteran underwent VA examination.  According to the examination report he gave a history of three prior arthroscopic procedures on his left knee and Synvisc injections in April 2004.  He was able to walk approximately one-quarter of a mile.  His symtoms included deformity, giving way, instability, pain, weakness, and stiffness.  The Veteran described locking episodes several times a week.  On examination, he had a normal gait.  Range of motion of the left knee was from 0 to 140 degrees with no additional loss of motion on repetitive use.  Results of x-rays of the left knee taken at the time showed a complete loss of normal joint space medial aspect of the knee with sclerosis, osteophytic spurring with lateral subluxation.  

A May 2006 VA outpatient record indicates that the Veteran was seen for complaints of left knee pain and noted that he received steroid shots in the past.  Objectively, his left knee showed tense effusion with almost full range of motion and no erythema.  Fluid was drained from his knee for analysis and pain medications were prescribed for his left knee osteoarthritis.

A January 2008 VA radiology report of x-ray of the Veteran's left knee included an impression of significant degenerative joint disease in the left knee with bone-on-bone appearance and a suspected healing fracture

April 2008 VA medical records reveal that the Veteran was scheduled for a left knee total knee arthroplasty on April 9, 2008.  His physician advised that if his urine drug screen test was positive for cocaine, the surgery would be cancelled.  The Veteran indicated that he understood the reasons and conditions.  A later-dated note indicates that results of the Veteran's urine drug screen were positive for cocaine.  After discussion between the surgeon and Veteran, and given that he was to have elective surgery, the surgery was cancelled.

A September 2008 VA emergency room record indicates that the Veteran complained of left knee pain and swelling for two days.  A history of crystal synovitis was noted.  Objectively, the Veteran's left knee showed tense effusion and local temperature raised with restricted range of motion.  Joint fluid was drained for evaluation but did not show any crystals, granules or organisms.  The assessment was crystal synovitis.

An October 2008 VA outpatient record reflects that the Veteran reported that he had "delayed arthroscopic surgery to his left knee out of fear".  He said he was fearful of blood clots and postoperative complications but now decided that he wanted the surgery.  On examination, the Veteran walked with a slightly unsteady gait and used a cane for mobility assistance.  There was palpable crepitus in the Veteran's knees with inflammation but no palpable effusion.  His pulses were present.  

In November 2009, the Veteran underwent VA orthopedic examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran's history of multiple knee surgeries was noted and that, since, he was advised to have a left knee replacement that was scheduled in 2008 but cancelled because of his fear of death from blood clots.  He still refused replacement but wanted 100 percent disability "NOW" for his left knee.  

The Veteran's current reported left knee symtoms included deformity, giving way, instability, pain, stiffness, weakness, decreased motion, bone on bone with loss of range of motion, and locking episodes several times a week but no episodes of dislocation or subluxation.  The examiner said that there were no constitutional symtoms of arthritis.  The Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards.  He always used a cane to ambulate.  

Objectively, the Veteran walked with an antalgic gait.  The examiner found no other evidence of abnormal weight bearing.  Range of motion of his left knee was flexion from 0 to 100 degrees with normal extension and objective evidence of pain with active motion.  There was no objective evidence of pain after repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner noted that the Veteran was unemployed since 2004 due to his mobility.  The diagnosis was severe degenerative joint disease of the left knee.  The VA examiner said the left knee disability prevented the Veteran's participation in sports and recreation, had a severe effect on his ability to complete chores, shop, and drive, had a moderate effect on his ability to travel, and mildly affected his activities of daily living.

A February 2011 VA orthopedic examination report includes the Veteran's report that he refused to have a total knee replacement recommended by physicians.  He complained of left knee deformity, stiffness, pain, and weakness but denied giving way, instability, incoordination, episodes of dislocation or subluxation, effusions, and symtoms of inflammation.  He was able to stand for 15 to 30 minutes and walk approximately one-quarter of a mile.  

Objectively, the Veteran's gait was normal.  Examination of his left knee revealed tenderness, pain at rest, weakness, and crepitation.  There was grinding, but no clicks, snaps, instability, or meniscus or patellar abnormality.  Range of motion of his left knee was flexion from 0 to 100 degrees with objective evidence of pain with active motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Results of x-rays of the Veteran's left knee taken at the time showed severe degenerative joint disease with bone-on-bone articulation.  It was noted that the Veteran was unemployed and had not worked for 10 to 20 years.  The diagnosis was severe degenerative joint disease of both knees.  The VA examiner said that the Veteran's disability had a moderate effect on his ability to exercise, a mild effect on his ability to complete chores, shop, and drive, and no effect on his activities of daily living.  

Upon review of the probative evidence of record, the Board observes that the Veteran is already in receipt of the highest schedular rating allowable for knee instability under DC 5257.  A rating in excess of 30 percent is not available under DC 5257.  Nor is there evidence of left knee extension limited to 30 degrees to warrant a higher rating under DC 5261.  Although VA examiners reported that the Veteran wore a left knee brace and ambulated with a cane, there are no clinical findings of non-union of the tibia and fibula with loose motion requiring a brace such as to warrant an increased rating under DC 5262.  Given the Veteran's reported range of left knee motion, a higher rating is not for assignment under DC 5256 that requires left knee ankylosis in flexion between 10 and 20 degrees.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. A- pp. 259 (1992). 

Nor is there evidence that the Veteran has undergone a total knee replacement, despite his contradictory and confusing statements about having the procedure.  The record reflects that, while the Veteran was scheduled for a total knee replacement on April 9, 2008, results of his urine drug screen were positive for cocaine.  After discussion with the surgeon and Veteran and, given that it was an elective procedure, the surgery was cancelled.  There is no subsequent medical record currently in the claims file to show that the Veteran underwent a total left knee replacement such that an increased rating could be assigned under DC 5055. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by X-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in. 

The Veteran has x-ray evidence of severe degenerative joint disease of the right knee.  This is so as reported by VA examiners since November 2003 and, most recently, the January 2008 and February 2011 VA radiology reports describe severe degenerative joint disease of the left knee.  The objective findings of the August 2004, February 2005, April 2006, November 2009, and February 2011 VA examiners represent no more than minimal loss of knee motion (although in February 2005, flexion against resistance was reported to only 70 degrees) and do not meet the criteria for a compensable rating under DC 5260 or 5261.  The Veteran had flexion to 140 degrees in 2004 and 2006, and to 100 degrees with pain in November 2009 and February 2011.  Though motion was limited to 100 degrees (passively) and 70 degrees (against resistance) in 2005, this level of flexion loss was not repeated on other examinations and does not appear representative of the degree of motion loss.  At worst, extension was to 0 degrees with pain during all examinations since 2004.  Even taking into account the Veteran's pain and loss of function, he did not exhibit a compensable level of motion loss at any time.  Regardless, resolving doubt in the Veteran's favor, a separate 10 percent rating for arthritis is warranted based on the reported x-ray findings and painful motion under 38 C.F.R. § 4.59.  Therefore, a separate rating of 10 percent, and no higher, is warranted under DC 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 202. 

The Board has also considered whether the Veteran could be assigned a separate evaluation based on the scars on his left knee.  However, the medical evidence shows that such scars are not painful or tender to touch and are not adherent.  As such, the Board finds that a separate compensable evaluation for scars on the left knee is not warranted.  See 38 C.F.R. § 4.118, DCs 7803-7805 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005). 

Accordingly, giving the Veteran the benefit of the doubt, under Diagnostic Code 5003, the arthritis and painful motion of the right knee warrant a separate 10 percent rating, but no higher, since the time the Veteran filed his claim for an increased rating in October 2006.  See 38 C.F.R. § 4.59.  The benefit of the doubt is resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b)  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered whether the Veteran's knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran has variously told examiners that he was unable to work due to his right and left knee disabilities since 2001 (noted by the August 2004 VA examiner), or 2004 ( noted by the November 2009 VA examiner), or for the last 10 to 20 years (noted by the February 2011 VA examiner), and he testified that he last worked as a substitute teacher in 2005 when using school staircases impeded his ability to work.  While the limitation of function in the left knee undeniably impairs his industrial capability, it is not shown to preclude employment.  On the most recent VA examination , it was estimated that left knee disability had a moderate effect on his ability to exercise, a mild effect on his ability to complete chores, shop, and drive, and no effect on his activities of daily living.   


ORDER

A rating in excess of 30 percent for residuals of a left knee injury with instability is denied.

A separate 10 percent rating for traumatic arthritis of the left knee with limitation of motion is allowed, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


